DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims require the presence in a maize plant of a recombinant polynucleotide sequence encoding a polypeptide comprising an amino sequence that is at least 90% or 95% identical to SEQ ID NO: 1, wherein the maize plant exhibits increased grain yield compared to a control maize plant not containing the recombinant polynucleotide.
The specification describes a maize plant transformed with a recombinant polynucleotide sequence encoding a polypeptide comprising the amino sequence of SEQ ID NO: 1, wherein the maize plant exhibits increased grain yield compared to a control maize plant not containing the recombinant polynucleotide (Example 3).
The specification does not describe the yield phenotype of maize plants transformed with a recombinant polynucleotide sequence encoding a polypeptide comprising an amino sequence that is at least 90% or 95% identical to SEQ ID NO: 1, but less than 100% identical to SEQ ID NO: 1.
With respect to determining the function of a polynucleotide or polypeptide, it was known at the time of filing that the function cannot be predictably determined on the basis of the degree of similarity between the polynucleotide or polypeptide and other known polynucleotides or polypeptides, since structurally similar polynucleotides or polypeptides may not have the same function.
See, for example, Whisstock J.C. et al. (Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003 Aug;36(3):307-40. Review), who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at page 309 that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer.
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions.
Whisstock J.C. et al. further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

Given the breadth of the claims which require the presence in a maize plant of a recombinant polynucleotide sequence encoding a polypeptide comprising an amino sequence that is at least 90% or 95% identical to SEQ ID NO: 1, wherein the maize plant exhibits increased grain yield compared to a control maize plant not containing the recombinant polynucleotide, given that the function of a polynucleotide or polypeptide cannot be predictably determined on the basis of the degree of similarity between the polynucleotide or polypeptide and other known polynucleotides or polypeptides, and given the extremely limited disclosure of the yield phenotype of maize plants transformed with a recombinant polynucleotide sequence encoding a polypeptide having 100% sequence identity to SEQ ID NO: 1, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the required genus of recombinant polynucleotides, or the structural features unique to the genus that are correlated with increasing grain yield in maize.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 66 is indefinite in the recitation of “weak heterologous constitutive regulatory element”. It is unclear what would render a heterologous constitutive regulatory element “weak”, because there is no art accepted definition for a weak heterologous constitutive regulatory element, because the specification does not define or otherwise provide any guidance for what constitutes a weak heterologous constitutive regulatory element, and because the specification provides only a single example of a weak heterologous constitutive regulatory element (a maize GOS2 promoter).

Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 67 is indefinite in the recitation of “at least about three bushels/acre”. It is unclear what constitutes “about” three bushels/acre because there is no art accepted definition for “about” three bushels/acre, and because the specification does not define or otherwise provide any guidance for what constitutes “about” three bushels/acre.

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 72 is indefinite in the recitation of “the regulatory element”, because there is insufficient antecedent basis for this limitation in claim 65 from which claim 72 depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 71 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claim(s) recite(s) maize seed produced from the plant of claim 65. 
This judicial exception is not integrated into a practical application because claimed maize seed would not necessarily inherit the recombinant polynucleotide sequence comprised by the maize plant of claim 65. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is simply directed to maize seed, but is not limited to maize seed that comprises the recombinant polynucleotide sequence comprised by the maize plant of claim 65.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 65-67 and 69-71 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bruce et al. U.S. Patent Application Publication No. 2010/0175146, published Jul. 8, 2010.
Claim 65 is drawn to a maize plant stably transformed with a recombinant polynucleotide sequence encoding a polypeptide comprising an amino sequence that is at least 90% identical to SEQ ID NO: 1, wherein the maize plant exhibits increased grain yield compared to a control maize plant not containing the recombinant polynucleotide.
Claim 66 is drawn to the maize plant of claim 65, wherein the recombinant polynucleotide is operably linked to a weak heterologous constitutive regulatory element. In the interest of compact prosecution, for the purpose of applying the prior art, claim 66 is interpreted here as being drawn to the maize plant of claim 65, wherein the recombinant polynucleotide is operably linked to a heterologous constitutive regulatory element.
Claim 67 is drawn to the maize plant of claim 65, wherein the grain yield is at least about three bushels/acre when compared to the control maize plant, wherein the maize plant and the control maize plant are grown in a field under normal crop growing conditions. In the interest of compact prosecution, for the purpose of applying the prior art, claim 67 is interpreted here as being drawn to the maize plant of claim 65, wherein the grain yield has an increase in bushels/acre when compared to the control maize plant, wherein the maize plant and the control maize plant are grown in a field under normal crop growing conditions.
Claim 69 is drawn to the maize plant of claim 65, wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 1.
Claim 70 is drawn to the plant of claim 65, wherein the maize plant further comprises a polynucleotide encoding a polypeptide that provides herbicide tolerance and a polynucleotide that encodes a polypeptide or an RNA sequence that provides resistance to one or more insect pests.
Claim 71 is drawn to maize seed produced from the plant of claim 65.
Bruce et al. teach the stable transformation of maize with a plasmid comprising a polynucleotide encoding a ZMM28 polypeptide (SEQ ID NO:2 of Bruce et al.) under the control of a constitutive promoter, including the transformation of maize with a plasmid comprising a polynucleotide encoding a ZMM28 polypeptide (SEQ ID NO:2 of Bruce et al.) under the control of a constitutive promoter and a PAT selectable marker gene that confers resistance to the herbicide Bialaphos, and a transformed maize plant and seed (paragraphs [0162]-[0170]; claims 1-18). SEQ ID NO:2 of Bruce et al. has 100% amino acid sequence identity to SEQ ID NO:1 of the instant application – see sequence alignment below. The method of Bruce et al. can be used to increase grain yield in cereals, which can comprise a 0.1%, 0.5%, 1%, 3%, 5%, 10%, 15%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or greater increase in measured plant product, about a 0.5 fold, 1 fold, 2 fold, 4 fold, 8 fold, 16 fold or 32 fold increase in measured plant product, and an increase in the bu/acre yield of corn derived from a crop having the present treatment as compared with the bu/acre yield from untreated corn cultivated under the same conditions (abstract; paragraphs [0007] [0084] [0085]; claims 6, 8, 9). Accordingly, Bruce et al. anticipate claims 65-67 and 69-71.

Sequence alignment between SEQ ID NO:1 of the instant application and SEQ ID NO:2 of Bruce et al.:

Top of Form
Bottom of Form
Alignment result 
                             GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         August 22, 2022, 17:19:01 ; Search time 1 Seconds
                                           (without alignments)
                                           0.063 Million cell updates/sec

Title:          US-17-355-872-1
Perfect score:  1267
Sequence:       1 MGRGPVQLRRIENKINRQVT..........PAPAQANRGNLPPWMLRTVK 251

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 251 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-12-602-873-2.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1267  100.0    251  1  US-12-602-873-2            Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-12-602-873-2

  Query Match             100.0%;  Score 1267;  DB 1;  Length 251;
  Best Local Similarity   100.0%;  
  Matches  251;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGRGPVQLRRIENKINRQVTFSKRRNGLLKKAHEISVLCDAEVALIVFSTKGKLYEYSSH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGRGPVQLRRIENKINRQVTFSKRRNGLLKKAHEISVLCDAEVALIVFSTKGKLYEYSSH 60

Qy         61 SSMEGILERYQRYSFEERAVLNPSIEDQANWGDEYVRLKSKLDALQKSQRQLLGEQLSSL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SSMEGILERYQRYSFEERAVLNPSIEDQANWGDEYVRLKSKLDALQKSQRQLLGEQLSSL 120

Qy        121 TIKELQQLEQQLDSSLKHIRSRKNQLMFDSISALQKKEKALTDQNGVLQKFMEAEKEKNK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TIKELQQLEQQLDSSLKHIRSRKNQLMFDSISALQKKEKALTDQNGVLQKFMEAEKEKNK 180

Qy        181 ALMNAQLREQQNGASTSSPSLSPPIVPDSMPTLNIGPCQHRGAAESESEPSPAPAQANRG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ALMNAQLREQQNGASTSSPSLSPPIVPDSMPTLNIGPCQHRGAAESESEPSPAPAQANRG 240

Qy        241 NLPPWMLRTVK 251
              |||||||||||
Db        241 NLPPWMLRTVK 251


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 65-66, 68 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. U.S. Patent Application Publication No. 2010/0175146, published Jul. 8, 2010 in view of Barbour et al. U.S. Patent No. 6504083, issued Jan. 7, 2003.
Claim 65 is drawn to a maize plant stably transformed with a recombinant polynucleotide sequence encoding a polypeptide comprising an amino sequence that is at least 90% identical to SEQ ID NO: 1, wherein the maize plant exhibits increased grain yield compared to a control maize plant not containing the recombinant polynucleotide.
Claim 66 is drawn to the maize plant of claim 65, wherein the recombinant polynucleotide is operably linked to a weak heterologous constitutive regulatory element. In the interest of compact prosecution, for the purpose of applying the prior art, claim 66 is interpreted here as being drawn to the maize plant of claim 65, wherein the recombinant polynucleotide is operably linked to a heterologous constitutive regulatory element.
Claim 68 is drawn to the maize plant of claim 66, wherein the weak heterologous constitutive regulatory element is a maize GOS2 promoter.
Claim 72 is drawn to the maize plant of claim 65, wherein the regulatory element comprises a heterologous intron element. In the interest of compact prosecution, for the purpose of applying the prior art, claim 72 is interpreted here as being drawn to the maize plant of claim 66, wherein the regulatory element comprises a heterologous intron element.
Bruce et al. teach the stable transformation of maize with a plasmid comprising a polynucleotide encoding a ZMM28 polypeptide (SEQ ID NO:2 of Bruce et al.) under the control of a constitutive promoter, including the transformation of maize with a plasmid comprising a polynucleotide encoding a ZMM28 polypeptide (SEQ ID NO:2 of Bruce et al.) under the control of a constitutive promoter and a PAT selectable marker gene that confers resistance to the herbicide Bialaphos, and a transformed maize plant and seed (paragraphs [0162]-[0170]; claims 1-18). SEQ ID NO:2 of Bruce et al. has 100% amino acid sequence identity to SEQ ID NO:1 of the instant application – see sequence alignment above. The method of Bruce et al. can be used to increase grain yield in cereals, which can comprise a 0.1%, 0.5%, 1%, 3%, 5%, 10%, 15%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or greater increase in measured plant product, about a 0.5 fold, 1 fold, 2 fold, 4 fold, 8 fold, 16 fold or 32 fold increase in measured plant product, and an increase in the bu/acre yield of corn derived from a crop having the present treatment as compared with the bu/acre yield from untreated corn cultivated under the same conditions (abstract; paragraphs [0007] [0084] [0085]; claims 6, 8, 9). Bruce et al. also teach that known constitutive promoters, including a rice GOS2 promoter, can be used to practice their invention (paragraphs [0059]-[0060]).
Bruce et al. do not teach a heterologous constitutive regulatory element that is a maize GOS2 promoter, or a regulatory element that comprises a heterologous intron element.
Barbour et al. teach a constitutive regulatory element that is a maize GOS2 promoter (SEQ ID NO:3). Barbour et al. also teach the use of a heterologous intron element in conjunction with a regulatory element to enhance translation and/or mRNA stability (column 14 lines 13-15; column 17 lines 25-28).
Given the teachings of Bruce et al. that the yield of a maize plant can be increased by transforming a maize plant with a plasmid comprising a polynucleotide encoding a ZMM28 polypeptide (SEQ ID NO:2 of Bruce et al.) under the control of a constitutive promoter, including a constitutive rice GOS2 promoter, given the teachings of Barbour et al. a maize GOS2 promoter is a constitutive regulatory element, and given the further teachings of Barbour et al. that a heterologous intron element can be in conjunction with a regulatory element to enhance translation and/or mRNA stability, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transform a maize plant with a plasmid comprising a polynucleotide encoding a ZMM28 polypeptide (SEQ ID NO:2 of Bruce et al.) under the control of a maize GOS2 promoter, alone or in conjunction with a heterologous intron element.
One skilled in the art would have been motivated to do so in order to increase the yield of the plant. One skilled in the art would have had a reasonable expectation of success, given that maize can be readily transformed with transgenes that can be expressed therein from constitutive promoters such as a maize GOS2 promoter, alone or in conjunction with a heterologous intron element. Further, one skilled in the art would have recognized a constitutive regulatory element that is a maize GOS2 promoter as being among known constitutive promoters that can be used to express a transgene such as polynucleotide encoding a ZMM28 polypeptide, and that a known heterologous intron element can be used in conjunction with a regulatory element to enhance the translation and/or mRNA stability of a transgene expression product, since these elements were already known and used in the prior art to facilitate transgene expression in plants. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662